Case 2:19-cv-10326-DMG-SK Document 22 Filed 08/31/20 Page 1 of 1 Page ID #:77



  1

  2

  3

  4

  5

  6

  7
                            UNITED STATES DISTRICT COURT
  8
                          CENTRAL DISTRICT OF CALIFORNIA
  9
                                    WESTERN DIVISION
 10

 11
      KAYLA SAMMONS                               Case No.: CV 19-10326-DMG (SKx)
 12

 13
                   Plaintiff,
                                                  ORDER RE DISMISSAL OF
 14         vs.                                   DEFENDANT WITH PREJUDICE
                                                  [21]
 15 SYNCHRONY BANK,

 16                Defendant.
 17

 18
            Pursuant to the Parties’ stipulation, Synchrony Bank is dismissed with
 19
      prejudice and each party shall bear its own attorneys’ fees and costs.
 20
      IT IS SO ORDERED.
 21

 22
      DATED: August 31, 2020
 23                                          DOLLY M. GEE
                                             UNITED STATES DISTRICT JUDGE
 24

 25

 26

 27

 28

                                                 1
